ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Allen Wright Enterprises, Inc./Hamp's       )      ASBCA Nos. 60764, 60765, 60766
 Construction, LLC, A Joint Venture         )                 60767,60768
                                            )
Under Contract No. W9I2P8-08-D-0048         )

APPEARANCE FOR THE APPELLANT:                      John I. Hulse, IV, Esq.
                                                    Conroy Law Firm
                                                    Metairie, LA

APPEARANCES FOR THE GOVERNMENT:                    Thomas J. Warren, Esq.
                                                    Acting Engineer Chief Trial Attorney
                                                   Judith E. Almerico, Esq.
                                                   Stephan C. Roth, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, New Orleans

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 13 February 2018



                                                ~WSOM
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60764, 60765, 60766, 60767, 60768,
Appeals of Allen Wright Enterprises, Inc./Hamp's Construction, LLC, A Joint Venture,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals